Exhibit 10.2



 

THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

 

8% CONVERTIBLE UNSECURED PROMISSORY NOTE DUE MARCH , 2020


OF


AMERI HOLDINGS, INC.




Original Issuance Date: March    , 2017 Original Principal Amount: $_______  
Princeton, New Jersey

 

THIS NOTE (this “Note”) is duly authorized and issued by Ameri Holdings, Inc., a
Delaware corporation (the “Company”), and designated as the Company’s 8%
Convertible Unsecured Promissory Note in the original principal amount of
[AMOUNT] U.S. Dollars ($ ). All principal and unpaid interest under this Note
shall become due and payable on March , 2020 (the “Maturity Date”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of [NAME],
or his registered assigns or successors-in-interest (the “Holder”), the
principal sum of [AMOUNT] U.S. Dollars ($ ) together with all accrued but unpaid
interest thereon, if any, on the Maturity Date, in accordance with the terms
hereof. Interest on the unpaid principal balance hereof shall accrue at the rate
of 8% per annum from the original date of issuance, March __, 2017 (the
“Issuance Date”), until the same becomes due and payable on the Maturity Date,
or such earlier date upon acceleration or by redemption in accordance with the
terms hereof or of the other Transaction Documents. Interest on this Note shall
accrue daily commencing on the Issuance Date and shall be computed on the basis
of a 360-day year, 30-day months and actual days elapsed and shall be payable in
accordance with Section 1 hereof. Notwithstanding anything to the contrary
contained herein, this Note shall bear interest on the due and unpaid Principal
Amount from and after the occurrence and during the continuance of an Event of
Default pursuant to Section 3(a), at the rate (the “Default Rate”) equal to the
lower of ten percent (10%) per annum or the highest rate permitted by law.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any unpaid collection costs, then to unpaid interest and fees and any
remaining amount to principal.

Except as otherwise provided herein, all payments of principal and interest on
this Note shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note. This Note may be prepaid in whole or in part at any time without
penalty. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

   

 



Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Securities Purchase Agreement, dated as of the Issuance Date,
pursuant to which the Note was originally issued (the “Purchase Agreement”). For
purposes hereof, the following terms shall have the meanings ascribed to them
below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, State of New York are authorized
or required by law or executive order to remain closed.

“Conversion Price” shall mean (i) in the event that any registration statement
for the public offering of Common Stock filed by the Company with the SEC in
connection with an uplisting to a national stock exchange is declared effective
by the SEC on or prior to December 31, 2017, such price per share that is equal
to 68% of the price per share of Common Stock offered and sold pursuant to such
registration statement, or (ii) if no such registration statement is declared
effective by December 31, 2017, such price per share that is equal to the
weighted average closing price per share of the Company’s Common Stock for the
20 trading days immediately preceding December 31, 2017, in either case as
adjusted as set forth herein.

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Conversion Shares” means the shares of Common Stock into which this Note is
convertible in accordance with the terms hereof.

“Debt” shall mean indebtedness of any kind.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Transaction Documents but not previously paid
or added to the Principal Amount.

“Principal Market” shall mean the principal market, exchange, or quotation
service on which the Common Stock is then listed or quoted for trading.

“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

The following terms and conditions shall apply to this Note:

Section 1.        Payments of Principal and Interest.

(a)     Interest Payments. The Company shall pay all accrued but unpaid interest
on the Principal Amount of this Note (the “Annual Amount”), on the first, second
and third anniversaries of the Issuance Date beginning on March , 2018. The
Annual Amount shall be paid in cash.

 2 

 



(b)     Payment of Principal. Subject to the provisions hereof, including,
without limitation, the right to obtain prepayment of the Principal Amount
provided herein, the Principal Amount of this Note shall be due and payable on
the Maturity Date. Payment of the Principal Amount shall be effected in cash.

(c)     Prepayment of Principal. On or after March , 2018, the Company shall
have the right, but not the obligation, to prepay, in full or in part, at par
the Principal Amount provided herein, along with all accrued but unpaid interest
as of the intended date of such prepayment. The Company shall provide the Holder
with 10 Business Days prior notice of its election to prepay all or a portion of
the Principal Amount, and following such notice the Holder shall have such 10
Business Day period to convert such portion of the Principal Amount to be
prepaid into shares of Common Stock pursuant to the conversion terms set forth
herein.

(d)     Taxes. The Company may withhold and pay over to the relevant authorities
any appropriate tax or other legally required withholdings from any interest
payment to be made to the Holder to the extent that such withholding is required
by the Internal Revenue Code or any other applicable law, rule, or regulation.

Section 2.        Subordinate Status. The obligations of the Company hereunder
shall rank junior to and be subordinate to all other Qualified Credit Facility
Debt of the Company, whether now or hereinafter existing, as set forth in
Section 3.1 of the Purchase Agreement.

THIS 8% CONVERTIBLE UNSECURED NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION
AGREEMENT IN FAVOR OF STERLING NATIONAL BANK, WHICH SUBORDINATION AGREEMENT IS
INCORPORATED HEREIN BY REFERENCE. NOTWITHSTANDING ANY CONTRARY STATEMENT
CONTAINED IN THE WITHIN THIS 8% CONVERTIBLE UNSECURED NOTE, NO PAYMENT ON
ACCOUNT OF PRINCIPAL OR INTEREST THEREOF SHALL BECOME DUE OR BE PAID EXCEPT IN
ACCORDANCE WITH THE TERMS OF SUCH SUBORDINATION AGREEMENT.

Section 3.        Defaults and Remedies.

(a)     Events of Default. An “Event of Default” is: (i) a default in payment of
the Principal Amount, when due, or failure to pay any accrued but unpaid
interest thereon of the Note within five (5) Business Days after the date such
interest payment is due; (ii) a default in the timely issuance of the Conversion
Shares upon and in accordance with the terms hereof (where for purposes of this
Note, the term timely shall mean within ten (10) days following the conversion
date) (iii) failure by the Company for thirty (30) days after written notice has
been received by the Company to comply with any other material provision of the
Note, the Purchase Agreement or the Transaction Documents, (iv) a material
breach by the Company of its representations or warranties in the Purchase
Agreement or Transaction Documents that remains uncured for thirty (30) business
days after notice to the Company; or (v) if the Company or any of its
subsidiaries is subject to any Bankruptcy Event. “Bankruptcy Event” means any of
the following events: (a) the Company or any subsidiary commences a case or
other proceeding under any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction relating to the Company or any subsidiary thereof; (b)
there is commenced against the Company or any subsidiary any such case or
proceeding that is not dismissed within 30 days after commencement; (c) the
Company or any subsidiary is adjudicated insolvent or bankrupt or any order of
relief or other order approving any such case or proceeding is entered; (d) the
Company or any subsidiary suffers any appointment of any custodian or the like
for it or any substantial part of its property that is not discharged or stayed
within 30 days; (e) the Company or any subsidiary makes a general assignment for
the benefit of creditors; (f) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 3 

 



(b)     Remedies. If an Event of Default occurs and is continuing with respect
to the Note, the Holder may declare all of the then outstanding Principal Amount
of this Note, including any interest due thereon, to be due and payable
immediately. The Company shall pay interest on such amount in cash at the
Default Rate to the Holder if such amount is not paid within two (2) days of
Holder’s request. The remedies under this Note shall be cumulative.

Section 4.        Certain Negative Covenants. The Company hereby covenants and
agrees that, for so long as the Note remains outstanding, unless the Holder
shall otherwise consent in writing, the Company shall not, and shall not permit
any subsidiary to, directly or indirectly after the date hereof declare, pay or
make any dividend or distribution on any Common Stock, other than dividends or
distributions payable in its stock, or Convertible Securities, or split-ups or
reclassifications of its stock into additional or other shares of its stock.

Section 5.        Conversion.

(a)     Conversion by Holder. From and after the earlier of (i) December 31,
2017 and (ii) the date of effectiveness of any registration statement for the
public offering of Common Stock filed by the Company with the SEC in connection
with an uplisting to a national stock exchange and subject to the terms hereof
and restrictions and limitations contained herein, the Holder shall have the
right, at Holder’s option, at any time and from time to time to convert, in part
or in whole, the outstanding Principal Amount and all accrued and unpaid
interest under this Note into shares of the Company’s common stock, par value
$0.01 per share (“Common Stock”), at the then applicable Conversion Price, by
delivering to the Company a fully executed notice of conversion in the form of
conversion notice attached hereto as Exhibit A (the “Conversion Notice”), which
may be transmitted by facsimile (with the original mailed on the same date by
certified or registered mail, postage prepaid and return receipt requested). The
Conversion Notice shall specify a date for the conversion to be effective, which
date shall be no earlier than the date on which the Conversion Notice is
delivered (the “Conversion Date”), and the Conversion Notice shall be
irrevocable when delivered.

(b)     Conversion Procedures. Upon conversion of this Note pursuant to this
Section 5, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock, free of any liens, claims and encumbrances, as is determined by dividing
the outstanding Principal Amount being converted by the then applicable
Conversion Price and any accrued but unpaid interest shall be paid in cash. The
Company will deliver to the Holder not later than three (3) Trading Days after
the Conversion Date, a certificate or certificates which shall be free of
restrictive legends and trading restrictions (assuming that the Registration
Statement has been declared effective), representing the number of shares of
Common Stock being acquired upon the conversion of this Note.

 4 

 



(c)     Conversion Price Adjustments.

          (i)     Stock Dividends, Splits and Combinations. If the Company or
any of its subsidiaries, at any time while the Note is outstanding (A) shall pay
a stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities but excluding any stockholder rights granted pursuant
to a poison pill) in shares of Common Stock, (B) subdivide outstanding Common
Stock into a larger number of shares, (C) combine outstanding Common Stock into
a smaller number of shares, or (D) issues new securities by reclassification of
the shares of Common Stock of the Company, then, and in each such case, the
Conversion Price in effect immediately prior to such event or the record date
therefor, whichever is earlier, shall be adjusted so that the Holder shall be
entitled to receive the number of shares of Common Stock or other securities of
the Company which such Holder would have owned or have been entitled to receive
after the occurrence of any of the events described above, had such Note been
surrendered for conversion immediately prior to the occurrence of such event or
record date therefore, whichever is earlier. Any adjustment made pursuant to
this Section 5(c) shall become effective (x) in the case of any such dividend or
distribution, immediately after the close of business on the record date for the
determination of holders of shares of Common Stock entitled to receive such
dividend or distribution, or (y) in the case of such subdivision,
reclassification or combination, at the close of business on the day upon which
such corporate action becomes effective.

          (ii)     Distributions. If the Company or any of its subsidiaries, at
any time while the Note is outstanding, shall distribute to all holders of
Common Stock evidences of its indebtedness or assets or cash or rights or
warrants to subscribe for or purchase any security of the Company or any of its
subsidiaries (excluding those referred to in Section 5(c)(i) above), then
concurrently with such distributions to holders of Common Stock, the Company
shall distribute to the Holder of this Note the amount of such indebtedness,
assets, cash or rights or warrants which the Holder of this Note would have
received had this Note been converted into Common Stock at the then applicable
the Conversion Price immediately prior to the record date for such distribution.

          (iii)     Rounding of Adjustments. All calculations under this Section
5(c) shall be made to the nearest cent or the nearest 1/100th of a share, as the
case may be.

          (iv)     Notice of Adjustments. Whenever the Conversion Price is
adjusted pursuant to this Section 5(c), the Company shall promptly deliver to
the Holder of this Note, a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment, provided that any failure to so provide such notice shall not affect
the automatic adjustment hereunder.

          (v)     Fundamental Changes. In case any transaction or event
(including, without limitation, any merger, consolidation, combination,
recapitalization, sale of assets, tender or exchange offer, reclassification,
compulsory share exchange or liquidation) shall occur in which all or
substantially all outstanding shares of Common Stock are converted into or
exchanged or acquired for or constitute the right to receive stock, or other
securities, cash, property or assets (each, “Fundamental Change”), the Holder of
this Note outstanding immediately prior to the occurrence of such Fundamental
Change shall have the right upon any subsequent conversion to receive the kind
and amount of stock, other securities, cash, property or assets that such holder
would have received if such share had been converted immediately prior to such
Fundamental Change.

 5 

 



(d)     Reservation and Issuance of Conversion Shares. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder of this Note, not less than such number of
shares of Common Stock as shall be issuable (taking into account the adjustments
under this Section 5) upon the conversion of this Note hereunder in Common
Stock. The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid,
nonassessable and freely tradeable.

(e)     No Fractions. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing price of a share of Common Stock
at such time. If the Company elects not, or is unable, to make such cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.

(f)     Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrendered for conversion shall be accompanied by an
assignment form; and provided further, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any such transfer.

(g)     Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) has been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.

Section 6.        General.

(a)     Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys’ fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 6 

 



(b)     Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

(c)     Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

(d)     Assignment, etc. The Holder may assign or transfer this Note to any
transferee. The Holder shall notify the Company of any such assignment or
transfer promptly. This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.

(e)     No Waiver. No failure on the part of the Holder to exercise, and no
delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

(f)      Governing Law; Jurisdiction.

          (i)     Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

          (ii)     Jurisdiction. The Company irrevocably submits to the
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Note. The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.

            The Company agrees that the service of process upon it mailed by
certified or registered mail, postage prepaid and return receipt requested (and
service so made shall be deemed complete three days after the same has been
posted as aforesaid) or by personal service shall be deemed in every respect
effective service of process upon it in any such suit or proceeding. Nothing
herein shall affect Holder’s right to serve process in any other manner
permitted by law. The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

 7 

 



          (iii)     NO JURY TRIAL. THE COMPANY HEREBY KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

(g)     Replacement Notes. This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.

(h)     Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, shall be in writing and
delivered personally, by confirmed facsimile, or by a nationally recognized
overnight courier service to the Company at the facsimile telephone number or
address of the principal place of business of the Company as set forth in the
Purchase Agreement. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, or by a nationally recognized overnight courier
service addressed to the Holder at the facsimile telephone number or address of
the Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed delivered (i) upon receipt, when delivered personally, (ii) when sent by
facsimile, upon receipt if received on a Business Day prior to 5:00 p.m.
(Eastern Time), or on the first Business Day following such receipt if received
on a Business Day after 5:00 p.m. (Eastern Time) or (iii) upon receipt, when
deposited with a nationally recognized overnight courier service.

 8 

 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
date first set forth above.



  AMERI HOLDINGS, INC.       By:       Name: Giri Devanur     Title: President
and Chief Executive Officer



 9 

 



EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the Holder
in order to convert a Note)

The undersigned hereby elects to convert the outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
par value $0.01 per share (the “Common Stock”), of AMERI HOLDINGS, INC. (the
“Company”) according to the conditions hereof, as of the date written below. If
shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.

Conversion information:     Date to Effect Conversion           Aggregate
Principal Amount of Note Being Converted           Number of shares of Common
Stock to be Issued           Applicable Conversion Price           Signature    
      Name           Address

 

 10 

